AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Western District of North Carolina

               In the Matter of the Search of                                  )
          (Briefly describe the property to be searched                        )
           or identify the person by name and address)                         )            Case No. 1:20-mj-33
  The premises, outbuilding, vehicles, and curtilage                           )
  located at 531 Pet Road, Murphy, North Carolina                              )
                       28906                                                   )
APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location):
See Attachment A to the accompanying Affidavit.

located in the                 Westen              District of               North Carolina             , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B to the accompanying Affidavit.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ☒ evidence of a crime;
                ☐ contraband, fruits of crime, or other items illegally possessed;
                ☒ property designed for use, intended for use, or used in committing a crime;
                ☐ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                                     Offense Description
        18 U.S.C. § 2252A(a)(2)(A)                                                           Receipt of Child Pornography
        18 U.S.C. § 2252A(a)(5)(B)                                                           Possession of Child Pornography

          The application is based on these facts:
See accompanying Affidavit.

             ☒ Continued on the attached sheet.
             ☐ Delayed notice     30 days (give exact ending date if more than 30                                                ) is requested
               of
               under 18 U.S.C. § 3103a,days:
                                        the basis of which is set forth on the attached sheet.

                                                                                                      /s/ Roger L. Williams
                                                                                                        Applicant’s signature

                                                                                            Roger L. Williams, HSI Task Force Officer
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P 4.1 by (telephone)
                                                                                               Signed: May 27, 2020




  Date: 5/27/2020
                                                                                                         Judge’s signature

  City and state: Asheville, North Carolina                                         The Hon. W. Carleton Metcalf, U.S. Magistrate Judge
                     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20    Page
                                                                   Printed name and1title
                                                                                      of 55
                   AFFIDAVIT IN SUPPORT OF
            AN APPLICATION FOR A SEARCH WARRANT

      I, R. L. Williams, a Task Force Officer with Homeland Security

Investigations, being duly sworn, depose and state as follows:

                              INTRODUCTION

      1.    I am investigating offenses related to child sexual exploitation.

This Affidavit is submitted in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search the premises

located at 531 Pet Lane, Murphy, North Carolina 28906 (the “SUBJECT

PREMISES”), more specifically described in Attachment A, for contraband and

evidence, fruits, and instrumentalities of violations of Title 18 U.S.C.

§§ 2252A(a)(2)(A) and 2252A(a)(5)(B), which items are more specifically

described in Attachment B.

      2.    The statements in this Affidavit are based in part on information

provided by other law enforcement officers and on my investigation of this

matter. Since this Affidavit is being submitted for the limited purpose of

securing a search warrant, I have not included each and every fact known to

me concerning this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause to believe that contraband and

evidence, fruits, and instrumentalities of violations of Title 18 U.S.C. §§




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 2 of 55
2252A(a)(2)(A) and 2252A(a)(5)(B) are presently located at the SUBJECT

PREMISES.

                        AFFIANT BACKGROUND

      3.    I am employed as a Detective with the Cherokee County Sheriff’s

Office, Cherokee County North Carolina. I am assigned as a Task Force Officer

(“TFO”) with Homeland Security Investigations (“HSI”), a division of

Immigration and Customs Enforcement, Hendersonville North Carolina,

assigned to the Special Agent in Charge (“SAC”) Charlotte North Carolina. I

have been employed as a law enforcement officer for over 38 years. I have been

assigned as a full time TFO with the Hendersonville Resident Agent in Charge

(“RAC”) by HSI since April 2018. As a TFO with HSI, I have investigated

federal criminal violations related to high technology or cybercrime, child

exploitation, and child pornography.     I have gained experience through

training at the Federal Law Enforcement Training Center (“F.L.E.T.C.”) and

everyday work relating to conducting these types of investigations. I have

received training in the area of child pornography and child exploitation, and

have had the opportunity to observe and review numerous examples of child

pornography (as defined in 18 U.S.C. § 2256) in all forms of media including

computer media.    I am a member of the North Carolina Internet Crimes

Against Children (“North Carolina ICAC”) Taskforce and am currently




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 3 of 55
assigned   to    conduct   child   exploitation   investigations   for   the   RAC

Hendersonville, North Carolina. Moreover, I am a federal task force officer who

is engaged in enforcing the criminal laws, including 18 U.S.C. §§ 2252 and

2252A, and I am authorized by law to request a search warrant.

                           STATUTORY AUTHORITY

      4.    As noted above, this investigation concerns alleged violations of

the following:

   a. 18 U.S.C. § 2252A(a)(2)(A) prohibits a person from knowingly receiving

      or distributing child pornography, as defined in 18 U.S.C. § 2256(8),

      using any means and facility of interstate and foreign commerce, that

      has been mailed, or that has been shipped and transported in and

      affecting interstate and foreign commerce by any means, including by

      computer. Attempts and conspiracies are also violations of this statute.

      18 U.S.C. § 2252A(b)(1).

            b.     18 U.S.C. § 2252A(a)(5)(B) prohibits a person from

      knowingly possessing or knowingly accessing with intent to view any

      material that contains an image of child pornography, as defined in 18

      U.S.C. § 2256(8), that has been mailed, shipped or transported using any

      means or facility of interstate or foreign commerce or in or affecting

      interstate or foreign commerce by any means, including by computer, or




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 4 of 55
     that was produced using materials that have been mailed or shipped or

     transported in or affecting interstate or foreign commerce by any means,

     including by computer. Attempts and conspiracies are also violations of

     this statute. 18 U.S.C. § 2252A(b)(2).

                              DEFINITIONS

     5.    The following definitions apply to this Affidavit and Attachment

B:

           a.    “Chat,” as used herein, refers to any kind of text

     communication over the Internet that is transmitted in real-time from

     sender to receiver. Chat messages are generally short in order to enable

     other participants to respond quickly and in a format that resembles an

     oral conversation. This feature distinguishes chatting from other text-

     based online communications such as Internet forums and email.

           b.    “Child erotica,” as used herein, means materials or items

     that are sexually arousing to persons having a sexual interest in minors

     but that are not necessarily obscene or do not necessarily depict minors

     engaging in sexually explicit conduct.

           c.    “Child pornography,” as defined in 18 U.S.C. § 2256(8), is

     any visual depiction, including any photograph, film, video, picture, or

     computer or computer-generated image or picture, whether made or




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 5 of 55
produced by electronic, mechanical or other means, of sexually explicit

conduct, where (a) the production of the visual depiction involved the use

of a minor engaged in sexually explicit conduct, (b) the visual depiction

is a digital image, computer image, or computer-generated image that is,

or is indistinguishable from, that of a minor engaged in sexually explicit

conduct, or (c) the visual depiction has been created, adapted, or modified

to appear that an identifiable minor is engaged in sexually explicit

conduct.

      d.    “Computer,” as used herein, refers to “an electronic,

magnetic, optical, electrochemical, or other high speed data processing

device performing logical or storage functions, and includes any data

storage facility or communications facility directly related to or operating

in conjunction with such device” and includes smartphones, other mobile

phones, and other mobile devices. See 18 U.S.C. § 1030(e)(1).

      e.    “Computer hardware,” as used herein, consists of all

equipment that can receive, capture, collect, analyze, create, display,

convert, store, conceal, or transmit electronic, magnetic, or similar

computer impulses or data. Computer hardware includes any data-

processing devices (including central processing units, internal and

peripheral storage devices such as fixed disks, external hard drives,




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 6 of 55
“thumb,” “jump,” or “flash” drives, which are small devices that are

plugged into a port on the computer, and other memory storage devices);

peripheral input/output devices (including keyboards, printers, video

display monitors, and related communications devices such as cables and

connections); as well as any devices, mechanisms, or parts that can be

used to restrict access to computer hardware (including physical keys

and locks).

      f.      “Computer passwords and data security devices,” as used

herein, consist of information or items designed to restrict access to or

hide computer software, documentation, or data. Data security devices

may consist of hardware, software, or other programming code. A

password (a string of alpha-numeric characters) usually operates what

might be termed a digital key to “unlock” particular data security

devices. Data security hardware may include encryption devices, chips,

and circuit boards. Data security software may include programming

code that creates “test” keys or “hot” keys, which perform certain pre-set

security functions when touched. Data security software or code may also

encrypt, compress, hide, or “booby-trap” protected data to make it

inaccessible or unusable, as well as reverse the process to restore it.




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 7 of 55
      g.    “Geolocated,” as used herein, refers to the identification of

the geographical location of (a person or device) by means of digital

information processed via the Internet.

      h.    “Hashtag,” as used herein, refers to a word or phrase

preceded by a hash or pound sign (#), which is used to identify messages

or groups on a specific topic.

      i.    A “hash value” is a unique multi-character number that is

associated with a computer file. Some computer scientists compare a

hash value to an electronic fingerprint in that each file has a unique hash

value. Any identical copy of the file will have exactly the same hash value

as the original, but any alteration of the file, including even a change of

one or two pixels, would result in a different hash value. Hash

values represent large amounts of data as much smaller numeric values,

so they are used with digital signatures.

      j.     “ICAC Data System” (“IDS”) is a web based system whereby

Cyber Tips issued by the National Center for Missing and Exploited

Children are distributed to ICAC Investigators. The West Virginia State

Police designed and has maintained IDS since 2014. IDS allows for the

transfer of cases to investigators, affiliates, and other task forces without

delay. This system is intended to facilitate data deconfliction among




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 8 of 55
ICAC task force agencies. IDS can also function as a case management

system for smaller agencies that do not have a system in place to provide

this functionality.

      k.     “Internet Service Providers” (“ISPs”), as used herein, are

commercial organizations that are in business to provide individuals and

businesses access to the Internet. ISPs provide a range of functions for

their customers including access to the Internet, web hosting, email,

remote storage, and co-location of computers and other communications

equipment.

      l.     An “Internet Protocol address” or “IP address,” as used

herein, refers to a unique numeric or alphanumeric string used by a

computer or other digital device to access the Internet. Every computer

or device accessing the Internet must be assigned an IP address so that

Internet traffic sent from and directed to that computer or device may be

directed properly from its source to its destination. Most Internet Service

Providers (“ISPs”) control a range of IP addresses. IP addresses can be

“dynamic,” meaning that the ISP assigns a different unique number to a

computer or device every time it accesses the Internet. IP addresses

might also be “static,” if an ISP assigns a user’s computer a particular IP

address that is used each time the computer accesses the Internet. ISPs




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 9 of 55
typically maintain logs of the subscribers to whom IP addresses are

assigned on particular dates and times.

      m.    The “Internet” is a global network of computers and other

electronic devices that communicate with each other. Due to the

structure of the Internet, connections between devices on the Internet

often cross state and international borders, even when the devices

communicating with each other are in the same state.

      n.    “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any

person under the age of eighteen years.

      o.    “Mobile application” or “chat application,” as used herein,

are small, specialized programs downloaded onto mobile devices,

computers and other digital devices that enable users to perform a

variety of functions, including engaging in online chat and sending or

receiving images and videos.

      p.    “Records,” “documents,” and “materials,” as used herein,

include all information recorded in any form, visual or aural, and by any

means, whether in handmade, photographic, mechanical, electrical,

electronic, or magnetic form.




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 10 of 55
      q.     “Remote computing service”, as defined in 18 U.S.C. §

2711(2), is the provision to the public of computer storage or processing

services by means of an electronic communications system.

      r.     “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2),

means actual or simulated (a) sexual intercourse, including genital-

genital, oral-genital, anal-genital, or oral-anal, whether between persons

of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic

or masochistic abuse; or (e) lascivious exhibition of the anus, genitals, or

pubic area of any person.

      s.     A “storage medium” is any physical object upon which

computer data can be recorded. Examples include hard disks, RAM,

floppy disks, “thumb,” “jump,” or “flash” drives, CD-ROMs, and other

magnetic or optical media.

      t.     “Tumblr” as used herein, is an American microblogging and

social networking website founded in 2007. The service allows users to

post multimedia and other content to a short-form blog. Users can follow

other users' blogs. Bloggers can also make their blogs private. For

bloggers many of the website's features are accessed from a "dashboard"

interface.




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 11 of 55
            u.     “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes

      undeveloped film and videotape, data stored on computer disc or other

      electronic means which is capable of conversion into a visual image, and

      data which is capable of conversion into a visual image that has been

      transmitted by any means, whether or not stored in a permanent format.

            v.     “Wi-Fi” is a wireless networking technology that allows

      computers and other devices to communicate over a wireless signal.

                 BACKGROUND ON KIK AND KIK REPORTS

      6.    The following information has been provided to me by other law

enforcement officers and also comes from online research that I have conducted

as well as my training and experience. Kik Messenger, commonly called Kik,

is a freeware instant messaging mobile app originally from the Canadian

company Kik Interactive, available free of charge on iOS and Android

operating systems. The Kik Messenger application is now owned and operated

by MediaLab, a California-based holding company. Kik is a social networking

application which permits a user to trade and disseminate various forms of

digital media, while utilizing a wireless telephone. Kik advertises itself as “the

first smartphone messenger with a built-in browser.” Kik was founded in 2009

and according to their website, which I have viewed, was designed to “shift the

center of computing from the PC to the phone.” Kik is a free service easily




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 12 of 55
downloaded as an application from the Internet. Kik Messenger is a feature

within Kik that allows its users to communicate to selected friends as well as

browse and share any web site content with those whom the user selects, while

still on the Kik platform. Unlike other messaging apps, Kik usernames - not

phone numbers - are the basis for Kik user accounts. In addition, Kik features

include more than instant messaging. Kik users can exchange images, videos,

sketches, stickers and even web page content by posting such content privately

with individual users (with whom the user selects) or publicly (on the Kik

platform) with multiple individuals who belong to “Groups.” Groups are formed

when like-minded individuals join collectively online in an online forum,

created oftentimes by a Kik user designated as the Kik “Administrator” of the

group.     Groups can hold up to 50 Kik usernames. Groups are created to

host/discuss topics such as modern popular culture themed ideas as well as

illicit/illegal themed ideas. Based on my training and experience, I know that

Kik is often used for illegal activity, including the receipt, transportation

and/or distribution of child pornography, because of the high degree of

anonymity that is afforded to users during the use of the Kik application.

      7.     Kik is located in California, USA, and as such is governed by

United States law. According to information contained in the “Kik Interactive,

Inc. Child Sexual Abuse and Illegal Material Report and Glossary” (hereinafter




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 13 of 55
Kik Glossary), Kik is typically alerted to suspected child pornography on Kik

based on digital hash value matches to previously identified child pornography

or through reports from other Kik users or third party moderators.

      8.    According to the Kik Glossary, Kik enables users to report other

users who have abused or harassed them within the application, using an in-

application reporting feature. When a Kik user reports another user, they have

the option to include their full conversation history, including text, and any

images or videos sent between them. Kik refers to this type of report as an

“Abuse Report.”

      9.    According to the Kik Glossary, Kik uses PhotoDNA to

automatically scan user-uploaded files in order to flag content that may depict

suspected child pornography and prevent such images from continuing to

circulate through their application. When PhotoDNA detects a suspected child

pornography file, it creates a Report and sends it to the Kik Law Enforcement

team. Kik refers to this type of report as a “PhotoDNA Report.”

      10.   According to information provided by a Kik Law Enforcement

Response Team Lead, all suspected child pornography images and videos

reported via a PhotoDNA Report or an Abuse Report, as well as any related

user communications, are visually reviewed by a member of the Kik Law

Enforcement Response team before a report is forwarded to law enforcement




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 14 of 55
authorities. Kik trains employees comprising its Law Enforcement Response

team on the legal obligation to report apparent child pornography. Kik

voluntarily makes reports to law enforcement in accordance with that training.

After Kik discovers suspected child pornography, Kik removes the content from

its communications system and closes the user’s account.

                               PROBABLE CAUSE

      11.    On May 5, 2020, I received CyberTipline Report 65017754

reporting the suspected trading of child pornography by Kik user

“childpussy1.” The report concerned IP address 50.111.94.30 and listed 29

images and one video of child pornography that had been sent or received by

the suspect user. The report revealed that, on February 10, 2020 at 06:30:55

UTC, “childpussy1” used IP address 50.111.94.30 to upload child pornography

images and a child pornography video to Kik’s servers.1 More specifically, the

report indicated that these files were “sent or received from this user to another

user via private chat message.” Information in CyberTipline Report 65017754

indicated that Kik was alerted to the image on February 27, 2020, at 17:07:34



1 Coordinated Universal Time (or UTC) is the primary time standard by which the
world regulates clocks and time. It is within about 1 second of mean solar time at 0°
longitude, and is not adjusted for daylight saving time. It is effectively a successor to
Greenwich Mean Time (GMT). Eastern Standard Time is equivalent to UTC minus 5
hours. Eastern Daylight Time is equivalent to UTC minus 4 hours. Thus, in this
case 06:30:55 UTC converts to 1:30:55 AM EST.




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 15 of 55
UTC. The report indicated that Kik then reviewed the images and made a

report to NCMEC who forwarded the report and the suspect images via the

ICAC Data System (IDS).

     12.    I have reviewed the images and video reported by KIK to NCMEC

and provide the following as a representative sample of the images/video

uploaded by Kik user “childpussy1”:

     File 1f04eff5-8c01-419d-b196-a7fb5e41c43b: This is a digital image
     of a prepubescent female laying on her back wearing a green top
     with her legs spread lewdly and lasciviously displaying her vagina
     and anus. This file was uploaded by “childpussy1” utilizing the IP
     address 50.111.94.30 on February 10, 2020 at 05:52:59 UTC.

     File e50540ad-edcd-4369-abf7-536fdef122d2: This is a digital
     image of a prepubescent female on her knees looking back over her
     shoulder with her panties pulled being held down by an adult’s
     hand. There is a lewd and lascivious display of her vagina and
     anus. This file was uploaded by “childpussy1” utilizing the IP
     address 50.111.94.30 on February 10, 2020 at 05:57:33 UTC.

     File 847904cc-fe32-42f1-8eb6-26ac22c47e8e: This is a digital video
     file. It is approximately 1 minute and 11 seconds in length. It
     depicts a prepubescent nude female sitting on an adult male’s lap
     who is also nude. They are sitting on a couch. The adult male is
     rubbing the vaginal area of the prepubescent female while his
     penis appears to be inserted into her vagina or anus. The nude
     prepubescent female gets up off the lap of the nude adult and
     moves to a position on the couch where she is on her hands and
     knees and the adult male positions himself behind her and inserts
     his penis into her anus. This file was uploaded by “childpussy1”
     utilizing the IP address 50.111.94.30 on February 10, 2020 at
     07:09:53 UTC.




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 16 of 55
      13.   Provided along with CyberTipline Report 65017754 is a Kik

subscriber record for user “childpussy1.” This subscriber record reveals a

“registration timestamp” for user “childpussy1” of February 7, 2020, at

21:53:29 UTC. The user provided his first name as “o” and his last name as “k.”

The Kik records list the email for user “childpussy1” as othat1019@gmail.com

and state that the email address is “unconfirmed.”2 The user’s device is

identified as a Samsung Android (model number: SM-S327VL). The subscriber

records also indicate that the user “childpussy1” accessed the Kik account 137

times during the period of February 7, 2020 21:53:33 UTC and February 10,

2020 07:35:53 UTC using IP address 50.111.94.30.

        Identification of a Residence at 531 Pet Lane, Murphy,

    Cherokee County, North Carolina as the Suspect’s Residence

      14.   Also provided with the information from the CyberTipline Report

65017754 was an administrative subpoena issued on April 5, 2020, by the

North Carolina State Bureau of Investigation, requesting information

pertaining to IP address 50.111.94.30 on February 10, 2020 at 05:59:54 GMT.3




2 “Unconfirmed” means either that the email address is either invalid, or the user
received a confirmation email from Kik but did not click on the link to confirm.
3 “GMT” refers to Greenwich Mean Time. GMT and UTC times are equivalent to one
another at all times relevant to this affidavit.




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 17 of 55
The administrative subpoena was directed to Frontier Communications, an

internet service provider.

      15.   On April 22, 2020, Frontier Communications replied with the

following information for the account subscriber information associated with

IP address 50.111.94.30:

            Subscriber Name:        Earl & Jill Ruoss
            Subscriber Address:     531 Pet Lane Rd, Murphy NC 28906
            Phone Number:           828-835-9189

The Frontier Communications records indicate that IP address 50.111.94.30

was assigned to the account of Earl & Jill Ruoss from at least February 7, 2020

at 20:51:14 UTC, through February 12, 2020 at 04:21:41 UTC. This time

period covers the 137 connections reported by Kik concerning user

“childpussy1” described in paragraph 13.

      16.   I checked the North Carolina Department of Motor Vehicle driver’s

license database and found a record that a Jill Ruoss has an active driver’s

license and that she reported her address as 531 Pet Lane Road, Murphy North

Carolina. Her driver’s license was renewed under this address on September

11, 2019.

      17.   I made a check of Cherokee County 911 Database records and

located information that 531 Pet Lane Road, Murphy North Carolina is

reported to be occupied by Earl Ruoss.




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 18 of 55
      18.   Despite the fact that the internet service registered to Jill and Earl

Ruoss is tied to the trading of child pornography by Kik user “childpussy1,” I

do not believe that either Jill or Earl Ruoss are responsible for this activity.

As I will describe in the paragraphs that follow, I believe Kik user

“childpussy1” is an individual named BRYCE HONEA who is a tenant of Jill

and Earl Ruoss and who on prior occasions regularly connected to their

internet service and used it to download or access child pornography.

      19.   Since July 2018, I have been conducting several investigations

involving reports of individual(s) that is/are sharing child pornographic images

via the internet who were identified as residing in Cherokee County North

Carolina. Several of these investigations led to one individual who I learned

was actively and regularly downloading child pornography. In the paragraphs

that follow, I will describe the various investigative steps that led me to

identify BRYCE HONEA as a prolific trader and collector of child

pornography. During these investigations, information provided by CyberTip

Reports and legal processes that accompanied the CyberTip Reports identified

two residences associated with HONEA: 2499 Ebenezer Road, Murphy North

Carolina and 531 Pet Lane Road, Murphy North Carolina.

      20.   Specifically, on July 25, 2018, I was conducting an investigation of

then unknown individuals who were offering to share child pornography over




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 19 of 55
the internet. During that investigation, I was able to identify a device using IP

address 50.111.103.234 that was sharing child pornography. At that time, I

was able to download 595 child pornographic files from the device connected to

IP address 50.111.103.234.

      21.   I viewed the 595 files that had been shared via the internet on July

25, 2018. The follow are a representative of the nature and type of files that

were shared on that date:

         ism-016-041.jpg: This image depicts a female child approximately 8-
         10 years of age who is seen completely naked. The girl has a ponytail
         which has a floral and multicolored tie in it. The girl is seated on a
         large rock near a body of water and is spreading her legs and exposing
         her vagina and breasts to the camera. A logo that says "LS island" can
         be seen in the upper right corner of the image.

         ism-016-051.jpg: This image file depicts a prepubescent female
         approximately 8 years old with brown hair pulled in a ponytail. She
         is wearing only a green ankle bracelet and is in a rocky area near a
         body of water. The girl is leaning back on her hands and feet with her
         legs spread as to clearly display her breast and genital area in a lewd
         and lascivious manner.

         ism-016-077.jpg: This image file depicts a naked prepubescent female
         sitting on a dirt mound in an outdoor setting. The young female is
         wearing a multi-colored sash around her waist and is looking directly
         at the camera. The young female has her legs spread wide apart
         exposing the inside area of her vagina in a lewd and lascivious
         manner and her breast area is also exposed. Up in the upper left
         corner of the image is the “LS island” logo.

      21.   On August 8, 2018, I requested that HSI generate a legal summons

to provide subscriber information for IP address 50.111.103.234 at the time of




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 20 of 55
the downloads. The legal summons was directed to Frontier Communications

of America, Inc. Frontier Communications of America, Inc. answered the legal

summons indicating that IP address 50.111.103.234 was in fact registered to

Frontier Communications of America, Inc. Further, the information provided

in Frontier Communications of America, Inc.’s, response indicated that IP

address 50.111.103.234 was assigned to the account of Earl and Jill Ruoss at

531 Pet Lane Road, Murphy, North Carolina 28906. The information provided

by Frontier Communications of America, Inc. also provided that the IP address

had been assigned from July 24, 2018 at 18:42:57 UTC to July 26, 2018 at

01:30:53 UTC. This time period covers the entire period of time in which I

downloaded the previously described 595 child pornographic images.

       22.     On February 7, 2019, I executed a federal search warrant at 2499

Ebenezer Road, Murphy North Carolina. The search was based on information

contained in a December 31, 2018, CyberTip Report 43674691 indicating that

an individual had accessed the internet and shared 14 images of child

pornography from a device located at the residence.

       23.     Included in CyberTip Report 43674691 was information that IP

address 2001:5b0:46d7:d5e8:1576:5cf8:56a1:22ae4 was associated with a


4
  This IP address appears in a different format than ones previously described because it is in what
is known as Internet Protocol Version 6 or “IPv6” which is the most recent version of IP protocols.




       Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 21 of 55
Tumblr account that was used to transmit the 13 images and a video file of

child pornography. Additionally the report provided that an email address of

bhonea404@gmail.com had been used to establish the Tumblr.com account.

      24.   Included with the information in CyberTip Report 43674691 were

13 images and a video file that had been reported by Tumblr to NCMEC. I

reviewed the files and provide the following as representative of the images

and the video file:

         180540835306_0_npf_video: is a video file approximately one minute

         and 30 seconds in length. It depicts a prepubescent female who is

         nude laying on her back and an adult male who is engaged in vaginal

         intercourse with the female.

         178747724486_1_inline_image: is a digital image of two nude

         prepubescent females engaged in oral sex.

         178747724486_3_inline_image: is a digital image of a minor making

         a lewd and lascivious display of genitalia.

      25.   Provided with CyberTip Report 43674691 was legal process issued

by the North Carolina State Bureau of Investigation requesting subscriber

information pertaining to IP address 2001:5b0:46d7:d5e8:1576:5cf8:56a1:22ae

which was identified as belonging to Hughes.net. Subscriber information

provided from Hughes.net was that the account associated with IP




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 22 of 55
2001:5b0:46d7:d5e8:1576:5cf8:56a1:22ae was leased to the Hughes.net

account of Melinda “Beaber” [a suspected typo, believed to actually be

“Beaver”] at 2499 Ebenezer Road, Murphy North Carolina. In a check of public

records information I was able to determine that Melinda Beaver is HONEA’s

mother.

     26.   During the search of the residence at 2499 Ebenezer Road, Murphy

North Carolina, resident Melinda Beaver, stated that her son BRYCE

HONEA had stayed at the residence a few months prior and had used the

internet while staying there. Melinda Beaver further stated that HONEA had

been staying there during the holidays, but had since returned to his home

residence at 531 Pet Lane Road, Murphy North Carolina, which Melinda

Beaver indicated was a short distance away.

     27.   Investigators with the Cherokee County Sheriff’s Office went to

531 Pet Lane Road, Murphy North Carolina and were able to locate HONEA,

who agreed to accompany the investigators back to 2499 Ebenezer Road,

Murphy, North Carolina.

     28.   I interviewed HONEA while the search of the 2499 Ebenezer

Road, Murphy North Carolina residence was being conducted. HONEA

provided information that he had lived on “Joe Brown Highway” for several

years but that he had moved away and was now living at 531 Pet Lane Road,




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 23 of 55
Murphy, North Carolina. HONEA told me that he leased a house at 531 Pet

Lane Road from Jill Ruoss, who resides in an adjacent but separate residence

to him which also uses the 531 Pet Lane Road address. HONEA said that Jill

Ruoss has given him permission to use her Wi-Fi to access the internet.

HONEA provided information that the internet account that he was accessing

was with Frontier Communications. HONEA stated that during the start of

the winter months of 2018, that he had stayed at the residence at 2499

Ebenezer Road, Murphy, North Carolina with his mother for a short period of

time but had since returned to the 531 Pet Lane Road residence with his wife

and two-year-old child.

      29.   During the interview, HONEA admitted that he has shared

images of child pornography via the internet. He said that he would share

images of child pornography in order to get additional images of child

pornography. HONEA told me that he had previously shared child

pornography while he was at the Joe Brown Highway residence, the 531 Pet

Lane Road residence, and the 2499 Ebenezer Road residence. HONEA stated

that he had used various social media applications such as Tumblr, Kik,

Chatstep, Mega, and MeWe and he had used file sharing applications such as

UTorrent to locate and obtain child pornography. HONEA stated that he

would search message boards to find particular types of child pornography




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 24 of 55
images and gave an example of a series titled “LS” which he stated depicted

young females who were semi-nude or nude and who displayed their genitalia.

HONEA stated that after he viewed the images on his screen, he would then

download the images to his computer.

      30.   During the interview, HONEA had in his possession a Samsung

Galaxy S-6 which he stated he had used for the last three years. HONEA

admitted that he had used the Samsung Galaxy S-6 to search for and share

child pornography, and that he had been viewing child pornography just prior

to accompanying the Cherokee County Sheriff’s Office investigators to the 2499

Ebenezer Road residence. HONEA provided the unlock code to the Samsung

Galaxy S-6 and signed a permission to search the Samsung Galaxy S-6.

Additionally, HONEA gave the unlock code and permission to search another

phone belonging to him, a Samsung S327VL Galaxy J3 Luna Pro.

      31.   At the end of the February 7, 2019, interview, HONEA

accompanied investigators with the Cherokee County Sheriff’s Office to 531

Pet Lane Road, Murphy, North Carolina and identified it as his residence. The

residence is a brown wood construction house with a green roof which sits

adjacent to a barn type residence. The barn type residence is the home of his

landlords, Jill and Earl Ruoss. It was also the source of his internet connection.

HONEA then gave consent for investigators to search and seize computers,




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 25 of 55
storage devices, and other electronic devices they might find from his residence

at 531 Pet Lane Road. This search resulted in the seizure of the previously

described Samsung Galaxy J3 phone.

      32.   The search of the residence at 2499 Ebenezer Road, Murphy, North

Carolina resulted in the seizure of a desktop computer. As previously

described, the Samsung S6 cellphone was located on HONEA’s person. An HSI

forensic analyst conducted a forensic examination on the items. 172 child

pornography files were found on the computer, with six depicting children

engaging in sexual acts. In the Samsung J3 Luna Pro smartphone, the

examiner found 11 child pornography images.

      33.   In December 2019, I was given a report pertaining to a referral

made by Kik that Kik user “gravity 690” had been trading child pornography.

The report concerned IP address 50.111.79.154 and listed one image of child

pornography that had been sent or received by the suspect user. Accompanying

the report was information that the IP address that was used by Kik user

“gravity 690” to upload the image of child pornography was used on April 1,

2019 at 11:25:27 UTC.

      34.   I have viewed the image reported by Kik and it is described as

follows:




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 26 of 55
             FILE:             Image-gravity690_mrk-UPLOADIP-50.111.79.154-

      UPLOADTIME-2019-04-01-1554117927344.UTC: This image is a digital

      image of two prepubescent females making a lewd and lascivious display

      of their genitalia.

      35.    Provided along with the aforementioned Kik Report is a Kik

subscriber record for user “gravity690.” This subscriber record reveals a

“registration timestamp” for user “gravity690” of March 31, 2019 at 08:56:47

UTC. The user provided his first name as “gravity” and his last name as “two.”

The    Kik    records       list   the   email   for   user   “gravity690”   as

twogravity06@gmail.com. The user’s device is identified as a Samsung Android

(model number: SM-S367VL). The subscriber records also indicate that the

user provided that his birthdate is December 29, 1986. The subscriber records

also indicate that the user “gravity690” accessed the Kik account 49 times

during the period of March 31, 2019 08:56:47 UTC and April 1, 2019 10:39:07

UTC using IP address 50.111.79.154.

      36.    I know from previous encounters with HONEA and from records

maintained at the Cherokee County Sheriff’s Office that his date of birth is

December 29, 1986. Thus, HONEA’s date of birth is the same as what the user

provided to establish the Kik account “gravity690”.




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 27 of 55
      37.   Also provided with the information in the Kik report was a

Department of Homeland Security Summons dated September 26, 2019,

requesting information pertaining to IP address 50.111.79.154 during the

period of April 01, 2019 11:25:27 UTC. The legal summons was directed to

Frontier Communications, an internet service provider.

      38.   The   Kik    report   also   included   a   reply   from   Frontier

Communications with the following information for the account subscriber

information associated with IP address 50.111.79.154. The IP address had

been assigned to the account of Earl and Jill Ruoss at 531 Pet Lane Road,

Murphy, North Carolina. The IP address 50.111.79.154 had been assigned to

the account of Earl and Jill Ruoss at 531 Pet Lane Road, Murphy North

Carolina from a period of March 28, 2019 18:03:07 UTC to April 3, 2019

02:40:35 UTC. This time frame encompasses the entire time that the

“gravity690” Kik account was established and transmitted the child

pornography       file     Image-gravity690_mrk-UPLOADIP-50.111.79.154-

UPLOADTIME-2019-04-01-1554117927344.UTC.

      39.   Thus, my investigation leads me to believe that the individual who

uses the Kik user name “childpussy1” described in paragraphs 11 through 17

of this affidavit is in fact BRYCE HONEA, the same individual I have been

investigating over an extended period of time.




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 28 of 55
      40.   On May 21, 2020, Special Agent Walton, HSI, and I made contact

with Jill Ruoss to ascertain if Bryce Honea still lived at 531 Pet Lane Road.

Jill Ruoss confirmed that BRYCE HONEA still lives in the house at 531 Pet

Lane Road which law enforcement previously searched on February 7, 2019.

Jill Ruoss stated that she lives in the large barn style building which is

adjacent to the house that BRYCE HONEA is currently living in. Jill Ruoss

stated that BRYCE HONEA has told her that the reason law enforcement had

spoken with him back in February of 2019 was that he had either looked at

and sent some pictures of females over the internet that did not appear to be

of legal age, but that was a mistake as the images were actually of legal age

females who looked younger.

      41.   On May 21, 2020, while speaking with Jill Ruoss, law enforcement

observed that a strong secure wifi connection is available in the vicinity of 531

Pet Lane Road. Jill Ruoss identified the secure wifi connection Frontier0AA8

as the secure wifi connection to her Frontier Communications account. Jill

Ruoss stated that the wifi connection Frontier0AA8 is password protected and

that she has given BRYCE HONEA the password and allows him to use her

Frontier Communications account to connect to the internet.




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 29 of 55
  BACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS, AND
                   THE INTERNET

     42.   I have had both training and experience in the investigation of

computer-related crimes. Based on my training, experience, and knowledge, I

know the following:

           a.    Computers and digital technology are the primary way in

     which individuals interested in child pornography interact with each

     other. Computers basically serve four functions in connection with child

     pornography: production, communication, distribution, and storage.

           b.    Digital   cameras   and    computers    with   cameras    save

     photographs or videos as a digital file that can be directly transferred to

     a computer by connecting the camera or smartphone to the computer,

     using a cable or via wireless connections such as “WiFi” or “Bluetooth.”

     Photos and videos taken on a digital camera or smartphone may be

     stored on a removable memory card in the camera or smartphone. These

     memory cards are often large enough to store thousands of high-

     resolution photographs or videos.

           c.    A device known as a modem allows any computer to connect

     to another computer through the use of telephone, cable, or wireless

     connection. Mobile devices such as smartphones and tablet computers




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 30 of 55
may also connect to other computers via wireless connections. Electronic

contact can be made to literally millions of computers around the world.

Child pornography can       therefore be easily, inexpensively and

anonymously      (through    electronic   communications)      produced,

distributed, and received by anyone with access to a computer or

smartphone.

      d.    The computer’s ability to store images in digital form makes

the computer itself an ideal repository for child pornography. Electronic

storage media of various types - to include computer hard drives,

external hard drives, CDs, DVDs, and “thumb,” “jump,” or “flash” drives,

which are very small devices that are plugged into a port on the computer

- can store thousands of images or videos at very high resolution. It is

extremely easy for an individual to take a photo or a video with a digital

camera or camera-bearing smartphone, upload that photo or video to a

computer, and then copy it (or any other files on the computer) to any

one of those media storage devices. Some media storage devices can

easily be concealed and carried on an individual’s person. Smartphones

and/or mobile phones are also often carried on an individual’s person.




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 31 of 55
         e.   The Internet affords individuals several different venues for

obtaining, viewing, and trading child pornography in a relatively secure

and anonymous fashion.

         f.   Individuals also use online resources to retrieve and store

child pornography. Some online services allow a user to set up an account

with a remote computing service that may provide email services and/or

electronic storage of computer files in any variety of formats. A user can

set up an online storage account (sometimes referred to as “cloud”

storage) from any computer or smartphone with access to the Internet.

Such an account can also be accessed in the same way. Even in cases

where online storage is used, however, evidence of child pornography can

be found on the user’s computer, smartphone, or external media in most

cases.

         g.   A growing phenomenon related to smartphones and other

mobile computing devices is the use of mobile applications, also referred

to as “apps.” Apps consist of software downloaded onto mobile devices

that enable users to perform a variety of tasks – such as engaging in

online chat, sharing digital files, reading a book, or playing a game – on

a mobile device. Individuals commonly use such apps to receive, store,

distribute, and advertise child pornography, to interact directly with




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 32 of 55
other like-minded offenders or with potential minor victims, and to

access cloud-storage services where child pornography may be stored

      h.    As is the case with most digital technology, communications

by way of computer can be saved or stored on the computer used for these

purposes. Storing this information can be intentional (i.e., by saving an

email as a file on the computer or saving the location of one’s favorite

websites in, for example, “bookmarked” files) or unintentional. Digital

information, such as the traces of the path of an electronic

communication, may also be automatically stored in many places (e.g.,

temporary files or ISP client software, among others). In addition to

electronic communications, a computer user’s Internet activities

generally leave traces or “footprints” in the web cache and history files

of the browser used. Such information is often maintained indefinitely

until overwritten by other data.

      i.    Individuals involved in the receipt, possession, and/or

distribution of child pornography very frequently possess multiple

devices that contain evidence of their interaction with child pornography

and/or sexual interest in minors. In modern American culture, most

individuals possess multiple devices that have the ability to connect to

the Internet (e.g., tablets, desktop computers, laptop computers, and




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 33 of 55
      mobile phones). Many individuals also keep prior versions of their

      devices (e.g., prior cell phones and prior computers). This is the case

      because (1) individuals are often reluctant to discard devices that

      frequently contain significant personal information and (2) current

      devices may malfunction and prior versions can often be used until the

      current device is repaired or replaced.



 SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

      43.   As described above and in Attachment B, this application seeks

permission to search for records that might be found at the SUBJECT

PREMISES, in whatever form they are found. One form in which the records

are likely to be found is data stored on a computer’s hard drive or other storage

media. Thus, the warrant applied for would authorize the seizure of electronic

storage media or, potentially, the copying of electronically stored information,

all under Rule 41(e)(2)(B).

      44.   I submit that if a computer or storage medium is found at the

SUBJECT PREMISES, there is probable cause to believe those records

referenced above will be stored on that computer or storage medium, for at

least the following reasons:




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 34 of 55
      a.    Deleted files, or remnants of deleted files, may reside in free

space or slack space—that is, in space on the storage medium that is not

currently being used by an active file—for long periods of time before

they are overwritten. In addition, a computer’s operating system may

also keep a record of deleted data in a “swap” or “recovery” file.

      b.    Based on my knowledge, training, and experience, I know

that computer files or remnants of such files can be recovered months or

even years after they have been downloaded onto a storage medium,

deleted, or viewed via the Internet. Electronic files downloaded to a

storage medium can be stored for years at little or no cost. Even when

files have been deleted, they can be recovered months or years later using

forensic tools. This is so because when a person “deletes” a file on a

computer, the data contained in the file does not actually disappear;

rather, that data remains on the storage medium until it is overwritten

by new data.

      c.    Wholly apart from user-generated files, computer storage

media—in     particular,   computers’   internal   hard    drives—contain

electronic evidence of how a computer has been used, what it has been

used for, and who has used it. To give a few examples, this forensic

evidence can take the form of operating system configurations, artifacts




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 35 of 55
      from operating system or application operation, file system data

      structures, and virtual memory “swap” or paging files. Computer users

      typically do not erase or delete this evidence, because special software is

      typically required for that task. However, it is technically possible to

      delete this information.

            d.    Similarly, files that have been viewed via the Internet are

      sometimes automatically downloaded into a temporary Internet

      directory or “cache.”

      45.   As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence

of the crimes described on the warrant, but also for forensic electronic evidence

that establishes how computers were used, the purpose of their use, who used

them, and when. There is probable cause to believe that this forensic electronic

evidence will be on any storage medium at the SUBJECT PREMISES because:

            a.    Data on the storage medium can provide evidence of a file

      that was once on the storage medium but has since been deleted or

      edited, or of a deleted portion of a file (such as a paragraph that has been

      deleted from a word processing file). Virtual memory paging systems can

      leave traces of information on the storage medium that show what tasks

      and processes were recently active. Web browsers, email programs, and




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 36 of 55
chat programs store configuration information on the storage medium

that can reveal information such as online nicknames and passwords.

Operating systems can record additional information, such as the

attachment of peripherals, the attachment of USB flash storage devices

or other external storage media, and the times the computer was in use.

Computer file systems can record information about the dates files were

created and the sequence in which they were created, although this

information can later be falsified.

      b.    Information stored within a computer and other electronic

storage media may provide crucial evidence of the “who, what, why,

when, where, and how” of the criminal conduct under investigation, thus

enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my

training and experience, information stored within a computer or storage

media (e.g., registry information, communications, images and movies,

transactional information, records of session times and durations,

Internet history, and anti-virus, spyware, and malware detection

programs) can indicate who has used or controlled the computer or

storage media. This “user attribution” evidence is analogous to the

search for “indicia of occupancy” while executing a search warrant at a




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 37 of 55
residence. The existence or absence of anti-virus, spyware, and malware

detection programs may indicate whether the computer was remotely

accessed, thus inculpating or exculpating the computer owner. Further,

computer and storage media activity can indicate how and when the

computer or storage media was accessed or used. For example,

computers typically contain information that logs: computer user

account session times and durations, computer activity associated with

user accounts, electronic storage media that connected with the

computer, and the IP addresses through which the computer accessed

networks and the Internet. Such information allows investigators to

understand the chronological context of computer or electronic storage

media access, use, and events relating to the crime under investigation.

Additionally, some information stored within a computer or electronic

storage media may provide crucial evidence relating to the physical

location of other evidence and the suspect. For example, images stored

on a computer may both show a particular location and have geolocation

information incorporated into its file data. Such file data typically also

contains information indicating when the file or image was created. The

existence of such image files, along with external device connection logs,

may also indicate the presence of additional electronic storage media




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 38 of 55
(e.g., a digital camera or cellular phone with an incorporated camera).

The geographic and timeline information described herein may either

inculpate or exculpate the computer user. Last, information stored

within a computer may provide relevant insight into the computer user’s

state of mind as it relates to the offense under investigation. For

example, information within the computer may indicate the owner’s

motive and intent to commit a crime (e.g., Internet searches indicating

criminal planning), or consciousness of guilt (e.g., running a “wiping”

program    to   destroy   evidence   on   the   computer   or   password

protecting/encrypting such evidence in an effort to conceal it from law

enforcement).

      c.    A person with appropriate familiarity with how a computer

works can, after examining this forensic evidence in its proper context,

draw conclusions about how computers were used, the purpose of their

use, who used them, and when.

      d.    The process of identifying the exact files, blocks, registry

entries, logs, or other forms of forensic evidence on a storage medium

that are necessary to draw an accurate conclusion is a dynamic process.

While it is possible to specify in advance the records to be sought,

computer evidence is not always data that can be merely reviewed by a




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 39 of 55
review team and passed along to investigators. Whether data stored on

a computer is evidence may depend on other information stored on the

computer and the application of knowledge about how a computer

behaves. Therefore, contextual information necessary to understand

other evidence also falls within the scope of the warrant.

      e.    Further, in finding evidence of how a computer was used, the

purpose of its use, who used it, and when, sometimes it is necessary to

establish that a particular thing is not present on a storage medium. For

example, the presence or absence of counter-forensic programs or anti-

virus programs (and associated data) may be relevant to establishing the

user’s intent.

      f.    I know that when an individual uses a computer to obtain or

access child pornography, the individual’s computer will generally serve

both as an instrumentality for committing the crime, and also as a

storage medium for evidence of the crime. The computer is an

instrumentality of the crime because it is used as a means of committing

the criminal offense. The computer is also likely to be a storage medium

for evidence of crime. From my training and experience, I believe that a

computer used to commit a crime of this type may contain: data that is

evidence of how the computer was used; data that was sent or received;




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 40 of 55
      notes as to how the criminal conduct was achieved; records of Internet

      discussions about the crime; and other records that indicate the nature

      of the offense.

      46.    Based upon my training and experience and information relayed

to me by agents and others involved in the forensic examination of computers,

I know that computer data can be stored on a variety of systems and storage

devices, including external and internal hard drives, flash drives, thumb

drives, micro SD cards, macro SD cards, DVDs, gaming systems, SIM cards,

cellular phones capable of storage, floppy disks, compact disks, magnetic tapes,

memory cards, memory chips, and online or offsite storage servers maintained

by corporations, including but not limited to “cloud” storage. I also know that

during the search of the premises it is not always possible to search computer

equipment and storage devices for data for a number of reasons, including the

following:

             a.   Searching computer systems is a highly technical process

      that requires specific expertise and specialized equipment. There are so

      many types of computer hardware and software in use today that it is

      impossible to bring to the search site all of the technical manuals and

      specialized equipment necessary to conduct a thorough search.          In

      addition, it may also be necessary to consult with computer personnel




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 41 of 55
who have specific expertise in the type of computer, software, or

operating system that is being searched;

      b.    Searching computer systems requires the use of precise,

scientific procedures which are designed to maintain the integrity of the

evidence and to recover “hidden,” erased, compressed, encrypted, or

password-protected data. Computer hardware and storage devices may

contain “booby traps” that destroy or alter data if certain procedures are

not scrupulously followed. Since computer data is particularly

vulnerable to inadvertent or intentional modification or destruction, a

controlled environment, such as a law enforcement laboratory, is

essential to conducting a complete and accurate analysis of the

equipment and storage devices from which the data will be extracted.

      c.    The volume of data stored on many computer systems and

storage devices will typically be so large that it will be highly impractical

to search for data during the execution of the physical search of the

premises; and

      d.    Computer users can attempt to conceal data within

computer equipment and storage devices through a number of methods,

including the use of innocuous or misleading filenames and extensions.

For example, files with the extension “.jpg” often are image files;




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 42 of 55
     however, a user can easily change the extension to “.txt” to conceal the

     image and make it appear that the file contains text. Computer users

     can also attempt to conceal data by using encryption, which means that

     a password or device, such as a “dongle” or “keycard,” is necessary to

     decrypt the data into readable form. In addition, computer users can

     conceal data within another seemingly unrelated and innocuous file in a

     process called “steganography.” For example, by using steganography a

     computer user can conceal text in an image file which cannot be viewed

     when the image file is opened. Therefore, a substantial amount of time

     is necessary to extract and sort through data that is concealed or

     encrypted to determine whether it is contraband, evidence, fruits, or

     instrumentalities of a crime.

     47.   Additionally, based upon my training and experience and

information relayed to me by agents and others involved in the forensic

examination of computers, I know that routers, modems, and network

equipment used to connect computers to the Internet often provide valuable

evidence of, and are instrumentalities of, a crime. This is equally true of

wireless routers, which create localized networks that allow individuals to

connect to the Internet wirelessly. Though wireless networks may be secured

(in that they require an individual to enter an alphanumeric key or password




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 43 of 55
before gaining access to the network) or unsecured (in that an individual may

access the wireless network without a key or password), wireless routers for

both secured and unsecured wireless networks may yield significant evidence

of, or serve as instrumentalities of, a crime—including, for example, serving as

the instrument through which the perpetrator of the Internet-based crime

connected to the Internet and, potentially, containing logging information

regarding the time and date of a perpetrator’s network activity as well as

identifying information for the specific device(s) the perpetrator used to access

the network. Moreover, I know that individuals who have set up either a

secured or unsecured wireless network in their residence are often among the

primary users of that wireless network.

       48.   Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence

described in the warrant, and would authorize a later review of the media or

information consistent with the warrant. The later review may require

techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of a hard drive to human inspection

in order to determine whether it is evidence described by the warrant.




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 44 of 55
       AUTHORITY TO COMPEL BRYCE HONEA TO UNLOCK HIS
       MOBILE DEVICE WITH HIS FINGERPRINT OR FACIAL
       RECOGNITION
       49.     Based on information provided by Kik Interactive and my prior

encounters with BRYCE HONEA, BRYCE HONEA is believed to be in

possession of a mobile electronic cellular device. This device may offers its user

the ability to unlock the device via the use of a fingerprint or thumbprint

(collectively, “fingerprint”) in lieu of a numeric or alphanumeric passcode or

password. This feature is generically referred to as a “fingerprint sensor.”

Alternatively, it may offer its user the ability to unlock the device via facial

recognition.

       50.     If a user enables the fingerprint sensor, he or she can register up

to various fingerprints that can be used to unlock that device. The user can

then use any of the registered fingerprints to unlock the device by pressing the

relevant finger(s) to the device’s fingerprint sensor, which is found below the

display found at the bottom of the front of the device. In my training and

experience, users of mobile devices that offer fingerprint sensor or Touch IDs

(Apple iOS devices) often enable it because it is considered to be a more

convenient way to unlock the device than by entering a numeric or

alphanumeric passcode or password, as well as a more secure way to protect

the device’s contents. This is particularly true when the user(s) of the device



      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 45 of 55
are engaged in criminal activities and thus have a heightened concern about

securing the contents of the device.

       51. In some circumstances, a fingerprint cannot be used to unlock a

device that has fingerprint sensor enabled, and a passcode or password must

be used instead. These circumstances include: (1) when more than 72 hours

have passed since you unlocked the phone. Thus, in the event law enforcement

encounters a locked device, the opportunity to unlock the device via fingerprint

sensor exists only for a short time. The fingerprint sensor also will not work

to unlock the device if (1) the device has been turned off or restarted; and (2)

some number, (often five) unsuccessful attempts to unlock the device via

Fingerprint Sensor are made.

        52. The passcode or password that would unlock a mobile device in

HONEA’s possession is not known to law enforcement.           Thus, it may be

necessary to press the finger(s) of HONEA to the device’s fingerprint sensor in

an attempt to unlock the device for the purpose of executing the search

authorized by this warrant. Attempting to unlock the relevant device(s) via

fingerprint sensor with the use of the fingerprints of the user(s) is necessary

because the government may not otherwise be able to access the data contained

on those devices for the purpose of executing the search authorized by this

warrant. It may also be necessary to hold the device in front of HONEA’s face




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 46 of 55
in order to activate the facial recognition unlock feature.

        53. Based on these facts as stated in the affidavit, and my training and

experience, it is likely that HONEA is the only user of the mobile device in his

possession and thus that his fingerprints or facial features are among those

that are able to unlock the device.

        54. Although it is not known which of a given user’s 10 fingerprints is

capable of unlocking a particular device, based on my training and experience

I know that it is common for a user to unlock a fingerprint sensor enabled

device via the fingerprints on thumbs or index fingers. In the event that law

enforcement is unable to unlock the mobile device as described above within

the attempts permitted by the fingerprint sensor, this will simply result in the

device requiring the entry of a password or passcode before it can be unlocked.

        55. Due to the foregoing, I request that the Court authorize law

enforcement to press the fingers (including thumbs) of HONEA to the

fingerprint sensor of the subject mobile device for the purpose of attempting to

unlock the device via the fingerprint sensor in order to search the contents as

authorized by this warrant. Alternatively, I request that the Court authorize

law enforcement to hold the device in front of HONEA’s face in order to

activate the facial recognition feature.




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 47 of 55
                                      CONCLUSION

       56.     Based on the foregoing, there is probable cause to believe that the

federal criminal statutes cited herein have been violated, and that the

contraband, property, evidence, fruits and instrumentalities of these offenses,

more fully described in Attachment B, are located at the location described in

Attachment A. I respectfully request that this Court issue a search warrant for

the location described in Attachment A, authorizing the seizure and search of

the items described in Attachment B.



REVIEWED BY ASSISTANT UNITED STATES ATTORNEY

DAVID A. THORNELOE

This, the 26th Day of May 2020.


                                                      _/R.L. Williams/_________________
                                                      R. L. Williams
                                                      Task Force Officer
                                                      Homeland Security Investigations



In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents of this
Affidavit, which was submitted to me by reliable electronic means, on this 27th day of May,
2020, at 9:18 AM

                                   Signed: May 27, 2020


                                    ATTACHMENT A




       Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 48 of 55
          DESCRIPTION OF LOCATION TO BE SEARCHED


      The property to be searched is 531 Pet Lane Road, Murphy, North

Carolina 28906, to include any outbuildings and vehicles associated with the

premises or people at the premises, but not to include the adjacent barn-style

structure. If located thereon, law enforcement may search any computer

devices (including cellular telephones, smart phones, or mobile devices) located

on any person located therein.

      The premises of 531 Pet Lane Road, Murphy, North Carolina 28906, is

further described as a single one and a half story residence, with a green roof.

The residence is located at the end of Pet Lane Road and adjacent to a larger

barn-style structure. Pet Lane Road has a road sign prominently displayed

at the entrance of Dockery Creek Road, Murphy North Carolina. Pet Lane

Road is first road that runs to the right off Dockery Creek Road once you turn

right from Ebenezer Road.




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 49 of 55
Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 50 of 55
                              ATTACHMENT B

                           ITEMS TO BE SEIZED

      The following materials, which constitute evidence of the commission of

a criminal offense, contraband, the fruits of crime, or property designed or

intended for use or which is or has been used as the means of committing a

criminal offense, namely violations of Title 18, United States Code, Sections

2252 and 2252A:

   1. Computers or storage media used as a means to commit the violations

      described above.

   2. For any computer or storage medium whose seizure is otherwise

      authorized by this warrant, and any computer or storage medium that

      contains or in which is stored records or information that is otherwise

      called for by this warrant (hereinafter, “COMPUTER”):

         a. evidence of who used, owned, or controlled the COMPUTER at

            the time the things described in this warrant were created,

            edited, or deleted, such as logs, registry entries, configuration

            files, saved usernames and passwords, documents, browsing

            history, user profiles, email, email contacts, “chat,” instant

            messaging logs, photographs, and correspondence;




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 51 of 55
   b. evidence of software that would allow others to control the

      COMPUTER, such as viruses, Trojan horses, and other forms of

      malicious software, as well as evidence of the presence or absence

      of security software designed to detect malicious software;

   c. evidence of the lack of such malicious software;

   d. evidence indicating how and when the computer was accessed or

      used to determine the chronological context of computer access,

      use, and events relating to the crime(s) under investigation and

      to the computer user;

   e. evidence indicating the computer user’s knowledge and/or intent

      as it relates to the crime(s) under investigation;

   f. evidence of the attachment to the COMPUTER of other storage

      devices or similar containers for electronic evidence;

   g. evidence of programs (and associated data) that are designed to

      eliminate data from the COMPUTER;

   h. evidence of the times the COMPUTER was used;

   i. passwords, encryption keys, and other access devices that may be

      necessary to access the COMPUTER;




Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 52 of 55
      j. documentation and manuals that may be necessary to access the

         COMPUTER or to conduct a forensic examination of the

         COMPUTER;

      k. records of or information about Internet Protocol addresses used

         by the COMPUTER;

      l. records of or information about the COMPUTER’s Internet

         activity, including firewall logs, caches, browser history and

         cookies, “bookmarked” or “favorite” web pages, search terms that

         the user entered into any Internet search engine, and records of

         user-typed web addresses; and

      m. contextual information necessary to understand the evidence

         described in this attachment.

3. Routers, modems, and network equipment used to connect computers

   to the Internet.

4. Child pornography and child erotica.

5. Records, information, and items relating to violations of the statutes

   described above including:

      a. Records, information, and items relating to the occupancy or

         ownership of the SUBJECT PREMISES, including utility and

         telephone bills, mail envelopes, or addressed correspondence;




  Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 53 of 55
         b. Records, information, and items relating to the ownership or use

            of computer equipment found in the above residence, including

            sales receipts, bills for Internet access, and handwritten notes;

         c. Records and information relating to the identity or location of the

            persons suspected of violating the statutes described above;

         d. Records and information relating to the sexual exploitation of

            children, including correspondence and communications.

         e. Records and information relating or pertaining to the identity of

            the person or persons using or associated with the internet

            provider.

      As used above, the terms “records” and “information” includes all forms

of creation or storage, including any form of computer or electronic storage

(such as hard disks or other media that can store data); any handmade form

(such as writing); any mechanical form (such as printing or typing); and any

photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

      The term “computer” includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing

logical, arithmetic, or storage functions, including desktop computers,




     Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 54 of 55
notebook computers, mobile phones, tablets, server computers, and network

hardware.

      The term “storage medium” includes any physical object upon which

computer data can be recorded, including external and internal hard drives,

flash drives, thumb drives, micro SD cards, macro SD cards, DVDs, gaming

systems, SIM cards, cellular phones capable of storage, floppy disks, compact

discs, magnetic tapes, memory cards, memory chips, and other magnetic or

optical media.

      This warrant authorizes law enforcement to compel the owner of a

mobile device (such as a smart phone, cellular device, tablet computer)

subject to this warrant to unlock the device using a fingerprint, thumbprint,

or facial recognition.




      Case 1:20-mj-00033-WCM Document 1-1 Filed 05/27/20 Page 55 of 55
